Case 3:20-cv-07693-AET-LHG Document 14 Filed 10/27/20 Page 1 of 9 PageID: 169




NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

    ADVANCED ORTHOPEDICS & SPORTS
    MEDICINE INSTITUTE, P.C.,
                                                                  Civ. No. 20-7693
                            Plaintiff,
                                                                  OPINION
              v.

    AETNA LIFE INSURANCE COMPANY,

                            Defendant.

THOMPSON, U.S.D.J.

                                           INTRODUCTION

        This matter comes before the Court upon the Motion to Dismiss filed by Defendant Aetna

Life Insurance Company (“Defendant”). (ECF No. 8.) Plaintiff Advanced Orthopedics & Sports

Medicine Institute, P.C. (“Plaintiff”) opposes. (ECF No. 9.) The Court has decided the Motion

based on the written submissions and without oral argument, pursuant to Local Rule 78.1(b). For

the reasons stated herein, the Motion to Dismiss (ECF No. 8) is granted.

                                            BACKGROUND

        On November 26, 2014, 1 Plaintiff’s contractor, Dr. Grigory Goldberg, performed back

surgery on a patient (“Patient”) at Centrastate Medical Center. (Compl. ¶ 4, ECF No. 1.) Patient

was admitted with a burst fracture and appeared to be in a significant amount of pain. (Id. ¶ 4.)

Dr. Goldberg, the on-call attending orthopedic surgeon, performed the surgery within hours of

Patient’s arrival at the hospital. (Id. ¶ 5.)



1
  The Complaint lists the date of the surgery as November 26, 2014, whereas the Opposition lists
the date as November 25, 2014. (Compl. ¶ 4, ECF No. 1; Opp’n at 3, ECF No. 9.)
                                                 1
Case 3:20-cv-07693-AET-LHG Document 14 Filed 10/27/20 Page 2 of 9 PageID: 170




        Patient’s health insurance coverage was through the State of New Jersey State Health

Benefits Plan (“SHBP”). (Id. ¶ 2.) Defendant administered Patient’s insurance plan (the “Plan”)

through the SHBP. (Id.) The Plan is a Health Maintenance Organization (“HMO”) that requires a

referral from a primary care physician before obtaining certain kinds of care or out-of-network

treatment. (Id. ¶ 18; Plan at 70, Petrozelli Cert. Ex. A, ECF No. 8-3.) The Plan does not require a

referral from a primary care physician to obtain emergency care. 2 (Compl. ¶ 20; Plan at 9.)

Plaintiff is an out-of-network provider. (Compl. ¶ 3.)

        After Patient’s surgery, Plaintiff submitted an invoice for the total amount of $167,542.02

to Defendant. (Id. ¶ 6.) Defendant denied all claims related to the surgery because there was no

precertification or authorization for the claims. (Id. ¶ 15.) On January 29, 2015, Defendant sent

Plaintiff an Explanation of Benefits that included the denial codes “Service not authorized,” and

“Precertification/authorization/notification absent.” (Id. ¶ 16.) On February 25, 2015, Defendant

sent Plaintiff another letter stating that the authorization on file in its system denied the

procedure codes and no payment would be issued. (Id. ¶ 17.) The Complaint does not state that

Plaintiff took any additional steps to appeal Defendant’s decision after the receipt of the

February 25, 2015 letter. With unpaid interest, the total outstanding amount of the claim as of the

date of the Complaint was $268,067.00. (Id. ¶ 6.)




2
 The Plan defines an emergency medical condition as:
        a medical condition manifesting itself by acute symptoms of sufficient severity
        (including severe pain) such that a prudent layperson (including the parent of a
        minor child or the guardian of a disabled individual), who possesses an average
        knowledge of health and medicine, could reasonably expect the absence of
        immediate medical attention to result in:
            • Placing the health of the individual (. . .) in serious jeopardy;
            • Serious impairment to bodily function; or
            • Serious dysfunction of any bodily organ or part.
(Plan at 25, Petrozelli Cert. Ex. A, ECF No. 8-3.)
                                                   2
Case 3:20-cv-07693-AET-LHG Document 14 Filed 10/27/20 Page 3 of 9 PageID: 171




       Plaintiff filed the Complaint on June 23, 2020 seeking (1) repayment of the original cost

of surgery on the basis of unjust enrichment, and (2) prompt payment of interest. (Id. ¶¶ 30–38.)

The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a), because the parties are

diverse and the amount in controversy exceeds $75,000. (Id. ¶ 7.) On July 30, 2020, Defendant

filed a Motion to Dismiss, arguing that (i) Defendant is not a proper party for the claim, (ii) this

Court lacks jurisdiction over the claims raised in the Complaint, and (iii) Plaintiff did not exhaust

the SHBP’s mandatory appeals procedure. (Mot. at 5–8, ECF No. 8.) Plaintiff filed an

Opposition (ECF No. 9), and Defendant filed a Reply (ECF No. 11). Defendant’s Motion to

Dismiss is presently before the Court.

                                      LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure tests the

sufficiency of a complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). “The defendant

bears the burden of showing that no claim has been presented.” Hedges v. United States, 404

F.3d 744, 750 (3d Cir. 2005). When considering a Rule 12(b)(6) motion, a district court should

conduct a three-part analysis. Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the

court must ‘take note of the elements a plaintiff must plead to state a claim.’” Id. (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Second, the court must “review[] the complaint to

strike conclusory allegations.” Id.; see also Iqbal, 556 U.S. at 679. Finally, the court must

assume the veracity of all well-pleaded factual allegations and “determine whether the facts are

sufficient to show that plaintiff has a ‘plausible claim for relief.’” Fowler v. UPMC Shadyside,

578 F.3d 203, 210–11 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 679); see also Malleus, 641

F.3d at 563. If the complaint does not demonstrate more than a “mere possibility of misconduct,”

it must be dismissed. See Gelman v. State Farm Mut. Auto. Ins. Co., 583 F.3d 187, 190 (3d Cir.



                                                  3
Case 3:20-cv-07693-AET-LHG Document 14 Filed 10/27/20 Page 4 of 9 PageID: 172




2009) (quoting Iqbal, 556 U.S. at 679).

       Although a district court generally must confine its review on a Rule 12(b)(6) motion to

the pleadings, see Fed. R. Civ. P. 12(d), “a court may consider certain narrowly defined types of

material without converting the motion to dismiss” into a motion for summary judgment. In re

Rockefeller Ctr. Props., Inc. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999). This includes “matters

incorporated by reference or integral to the claim, items subject to judicial notice, matters of

public record, orders, [and] items appearing in the record of the case.” Buck v. Hampton Twp.

Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (internal citation omitted); see also In re

Rockefeller, 184 F.3d at 287 (internal citations omitted) (noting that a court may consider

documents “integral to or explicitly relied upon in the complaint” and documents that are

“undisputedly authentic”).

                                          DISCUSSION

I.     The State Health Benefits Plan

       The SHBP is a state-run and state-funded plan that provides health insurance to state

employees. N.J. Stat. Ann. §§ 52:14-17, 52:14-17.27. It “is, in effect, the State of New Jersey

acting as a self-insurer.” Roche v. Aetna, Inc., 681 F. App’x 117, 120 (3d Cir. 2016) (citations

omitted). The State contracts directly with insurance carriers, such as Defendant, to provide

medical coverage to SHBP members. N.J. Stat. Ann. § 52:14-17.28. The State Health Benefits

Commission (“Commission”) administers the SHBP and has the authority to develop rules and

regulations related to its operation. § 52:14-17.27. The funds to pay SHBP claims are

appropriated by the legislature and “come from the coffers of the Treasury of the State of New

Jersey.” Kindred Hosps. E., LLC v. Horizon Healthcare Servs., Inc., 2019 WL 643604, at *1




                                                  4
Case 3:20-cv-07693-AET-LHG Document 14 Filed 10/27/20 Page 5 of 9 PageID: 173




(D.N.J. Feb. 14, 2019). Because the SHBP is state-run, it is exempt from the requirements of the

Employee Retirement Income Security Act (“ERISA”). Roche, 681 F. App’x at 120.

       State law and the New Jersey Administrative Code govern the SHBP. The Code

specifically addresses the process of appealing an adverse benefit decision made by a carrier.

N.J. Admin. Code § 17:9-1.3. The Code provides that

       [a]ny member of the SHBP who disagrees with the decision of the carrier and has
       exhausted all appeals within the plan, as well as any external review required by
       the [Patient Protection and Affordable Care Act (“PPACA”)], if applicable, may
       request that the matter be considered by the Commission.

§ 17:9-1.3(a). The final administrative determination of the Commission may be appealed to the

New Jersey Superior Court, Appellate Division. § 17:9-1.3(d)(2).

II.    Exhaustion of Administrative Remedies

       A.      The SHBP Requires Exhaustion

       “All available and appropriate administrative remedies generally should be fully explored

‘before judicial action is sanctioned.’” Burley v. Prudential Ins. Co. of Am., 598 A.2d 936, 939

(N.J. Super. Ct. App. Div. 1991) (quoting Abbot v. Burke, 100 N.J. 269, 296 (1985)). Exhaustion

ensures that “claims will be heard as a preliminary matter by a body with expertise, a factual

record may be created for appellate review, and there is a chance that the agency decision may

satisfy the parties and keep them out of court.” Burley, 598 A.2d at 939 (quoting Atl. City v.

Laezza, 80 N.J. 255, 265 (1979)).

       The exhaustion requirement applies to claims related to the SHBP. Roche, 681 F. App’x

at 120. Courts have found that an SHBP member must generally exhaust administrative remedies

before resorting to court. See id. at 123 (concluding that the language of the regulations, the

language of the plan, and analogous ERISA caselaw render the exhaustion requirement

mandatory); see also Advanced Rehab of Jersey City v. Horizon Healthcare of N.J., 2011 WL

                                                 5
Case 3:20-cv-07693-AET-LHG Document 14 Filed 10/27/20 Page 6 of 9 PageID: 174




3629176, at *3 (N.J. Super. Ct. App. Div. Aug. 19, 2011) (stating that “[w]e have consistently

recognized the statutory and regulatory scheme that requires disputes regarding eligibility and

the payment of benefits under the [SHBP] to be submitted first to the [Commission], and, only

thereafter, to this court for resolution”); Burley, 598 A.2d at 939 (finding that “sound principles

of administrative law and the relevant contract provisions” require the plaintiff to seek recourse

by administrative appeal to the Commission “before attempting to sue for damages”).

        Moreover, although exhaustion is generally an affirmative defense, see Jones v. Bock,

549 U.S. 199, 200 (2007), this Court has dismissed claims arising from SHBP benefits at the

motion to dismiss stage for failure to exhaust administrative remedies. See Gregory Surgical

Servs., LLC v. Blue Cross Blue Shield of N.J., Inc., 2009 WL 749795, at *4 (granting defendant’s

motion to dismiss because “[p]laintiff’s recourse to appeal claim decisions by [defendant

insurance company] is to file an appeal with the [Commission],”); see also Kindred Hosps., 2019

WL 643604, at *2–3 (granting defendant’s motion to dismiss because “those disagreeing with

the determinations concerning reimbursements for medical care must exhaust administrative

remedies pursuant to New Jersey Administrative Code 17:9-1.3(a) before proceeding to

litigation”).

        B.      The Plan Requires Exhaustion

        Plaintiff advances several arguments to explain why it was not required to exhaust

administrative remedies prior to filing in court. First, Plaintiff contends that the exhaustion

requirement does not apply to the Plan because it is a non-ERISA plan. (Opp’n at 8, ECF No. 9.)

This argument is without merit. The Third Circuit has applied the exhaustion requirement to

claims arising under the SHBP. See Roche, 681 F. App’x at 120 (considering only the appellant’s




                                                  6
Case 3:20-cv-07693-AET-LHG Document 14 Filed 10/27/20 Page 7 of 9 PageID: 175




SHBP-related claims and concluding that she was required to exhaust her administrative

remedies before filing in court).

       Second, Plaintiff contends that the Plan does not require exhaustion. (Opp’n 8.) Plaintiff

states that the Plan Handbook includes no requirement of appeal to the Commission, in contrast

to the plans at issue in other cases where courts found that exhaustion was required. (Id. at 9.)

Plaintiff views this purported absence as fatal to any argument that it was required to exhaust

remedies before filing suit. However, contrary to Plaintiff’s view, the language of the Plan does

require exhaustion.

       The Plan Handbook outlines two types of appeals: health claim appeals and

administrative appeals. (Plan at 59–65.) The parties disagree as to how Plaintiff’s claim should

be classified under the Plan. (See Reply at 2–3, ECF No. 11.) Both types of appeals, however,

require the member to exhaust administrative remedies before seeking external review. (Plan at

60, 65.)

               1.      Health Claim Appeals

       Under the Plan, appeals involving benefit determinations for coverage denials or

reductions for “a service, supply or benefit” are health claim appeals. (Id. at 59.) The Plan

differentiates health claim appeals for services rendered before and after January 1, 2012. (Id. at

60.) For services rendered before January 1, 2012, appeals will be referred to the Commission for

external review “as appropriate once [Defendant’s] two levels of internal appeal are exhausted.”

(Id.) For services rendered after January 1, 2012, the member may request external review by an

Independent Review Organization (“IRO”) instead of being automatically referred to the

Commission. (Id.) The member can request external IRO review through Defendant after the two

levels of internal appeal are exhausted. (Id.)



                                                 7
Case 3:20-cv-07693-AET-LHG Document 14 Filed 10/27/20 Page 8 of 9 PageID: 176




          Plaintiff reads this distinction to mean that after January 1, 2012 the Commission had no

role to play in appeals. (Opp’n at 7.) Because Dr. Goldberg performed the surgery in 2014,

Plaintiff argues, Commission review was not available and it was not required do “anything prior

to bringing a state-law claim.” (Id. at 9.) Plaintiff’s argument is unavailing. First, the Plan states

clearly that a member is required exhaust the two levels of internal appeal before seeking IRO

review. (Plan at 60.) Second, the addition of an IRO option did not strip the Commission of its

authority to hear health claim appeals. When there are discrepancies between the Plan and state

law, state law controls. The Administrative Code enables a SHBP member to appeal to the

Commission when all internal appeals are exhausted, see N.J. Admin. Code § 17:9-1.3, and the

Plan’s inclusion of an additional IRO option does not override or otherwise modify this

provision. Further, nothing in the Plan Handbook indicates that a member could not appeal a

decision made by an IRO to the Commission if the member chooses to pursue IRO review.

                 2.      Administrative Appeals

          Administrative appeals cover “an adverse determination involving benefit limits,

exclusions, or contractual issues.” (Plan at 64.) Under the terms of the Plan, a member who files

an administrative appeal must exhaust two levels of internal review before being referred to the

Commission (Id. at 65.) Thus, if Plaintiff’s claim is classified as an administrative appeal,

Plaintiff must exhaust the same two levels of internal appeal before proceeding to Commission

review.

          In sum, regardless of how Plaintiff’s claim is classified, the Court concludes that Plaintiff

was required to exhaust administrative remedies before filing suit. Both the New Jersey

regulatory scheme and the plain language of the Plan indicate that exhaustion of remedies is

mandatory for claims arising under the SHBP. Federal and state courts have consistently arrived



                                                    8
Case 3:20-cv-07693-AET-LHG Document 14 Filed 10/27/20 Page 9 of 9 PageID: 177




at the same conclusion and have dismissed claims for unpaid SHBP benefits because the plaintiff

did not first appeal pursuant to New Jersey Administrative Code § 17:9-1.3. To reach any other

conclusion would result in a circumvention of all appeals processes prescribed by the Plan and

by state law.

       C.       Plaintiff Has Not Exhausted Administrative Remedies

       Plaintiff does not allege that it exhausted, or attempted to exhaust, any internal appeal or

any form of appeal to the Commission. Plaintiff received an Explanation of Benefits from

Defendant on January 29, 2015. (Compl. ¶ 16.) Plaintiff received a subsequent letter on February

25, 2015 from Defendant stating that the authorization on file in its system denied all the

procedure codes and therefore no payment would be issued. (Id. ¶ 17.) Beyond the letter received

on February 25, 2015, the Complaint does not include any information about the status of the

claim or any form of appeal.

       The Court concludes that Plaintiff was required to exhaust administrative remedies before

proceeding to litigation. Because Plaintiff did not exhaust administrative remedies, Plaintiff’s

claims are dismissed. 3

                                         CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Dismiss (ECF No. 8) is granted. An

appropriate Order will follow.



Date: October 27, 2020                                           /s/Anne E. Thompson
                                                                ANNE E. THOMPSON, U.S.D.J.




3
 Because the Court finds that Plaintiff failed to exhaust administrative remedies, the Court will
not address Defendant’s remaining arguments.
                                                 9
